Citation Nr: 1221192	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  10-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits based on helpless child status.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 









INTRODUCTION

The Veteran had active service from April 1943 to February 1946.  He died in September 2000.  The appellant is the Veteran's son.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

Although the appellant initially had requested a Travel Board hearing in his substantive appeal, he subsequently withdrew that request in May 2010 and reported that he would rather have a hearing at the RO before a local hearing officer.  The RO did schedule subsequent local hearings; however, the appellant either cancelled the hearing or failed to report.  Ultimately, the appellant requested a hearing at a location other than the RO.  The appellant stated that he was unable to go to Waco and he did not have a phone.  In a letter to the appellant, dated in January 2012, the RO informed the appellant that hearings were only held at the Waco RO or the VA Office in El Paso.  Thus, the RO reported that they were unable to schedule a hearing for the appellant.  Accordingly, the Board will consider the request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2011).     

In April 2012, the appellant's appeal was certified to the Board.  Subsequently, in May 2012, the appellant submitted numerous statements in which he reiterated his contention that he was entitled to dependency and indemnity compensation (DIC) benefits.  He reported that he was unable to work because he had chronic pain in his right genital area and had injured his left thigh muscle.  Although he did not expressly waive RO consideration, the Board observes that these contentions are duplicative of the appellant's previous contentions, already documented in the claims file.  As such, obtaining a waiver is not necessary in order for the Board to proceed with a decision on this matter.  38 C.F.R. § 20.1304(c).

FINDINGS OF FACT

1.  The appellant was born in October 1959 and attained the age of 18 years in October 1977.     

2.  The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits based on helpless child status have not been met.  38 U.S.C.A. § 101(4) (A) (West 2002 & Supp. 2011); 38 C.F.R. § 3.356 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.  The Board concludes that the July 2009 letter sent to the appellant by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The appellant has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

The Board also notes that as will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Analysis

In this case, the appellant maintains that he is a "helpless child" of the Veteran and, as such, he is entitled to DIC benefits.  He reports that he is unemployed as a result of disability and that he is permanently incapable of self-support.  In regard to his disability, he notes that he has chronic pain behind his right genital area and is status-post a left thigh muscle injury.      

The term "child of a Veteran" is defined, in part, as a child who is permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled Veterans are not considered controlling.  Rather, the following factors are for consideration.

(1) Evidence that a claimant is earning his/her own support is prima facie evidence that he/she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by his/her own efforts, is provided with sufficient income for his/her reasonable support;

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his/her condition was such that he/she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established;

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that, in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self- support.  Id.  If the claimant is shown to be capable of self- support at eighteen, VA is required to proceed no further.  Id. 

After reviewing the relevant medical and other evidence in the file, the Board finds that the claimant is not shown to have been incapable of self-support by reason of mental or physical defect prior to attaining the age of 18 years.

The appellant was born in October 1959 and, as such, he reached age 18 in October 1977.

The Veteran, who was the appellant's father, died in September 2000 when the appellant was 40 years old.  At the time of the Veteran's death, service connection was not in effect for any disease or disability.  During his lifetime, the Veteran never filed a claim alleging that the appellant was a "helpless child."  The Board notes that in VA Forms 21-0516, Improved Pension Eligibility Verification Reports, dated in February 1987, March 1988, April 1989, in response to the question of whether the Veteran had any unmarried dependent children, the Veteran responded "no."  The Board recognizes that in the appellant's substantive appeal (VA Form 9), dated in April 2010, the appellant alleged that due to heart problems, the Veteran was not "responsible" for his answers on the aforementioned reports.  This suggests that the Veteran did not provide truthful information on the reports.  Regardless, the Board notes that it has not been the appellant's contention that he was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.  [Emphasis added.]  Rather, the appellant has alleged that due to disabilities diagnosed after his 18th birthday, such as chronic pain behind his right genital area and a left thigh muscle injury, he is unemployed and permanently incapable of self-support.    

Upon a review of the evidence of record, in a June 1999 private medical treatment record, it was noted that the appellant was undergoing knee/leg therapy.  It was further indicated that he could return to work in June 1999, although he had to use crutches and sit 90 percent of the time.  

Private medical records, dated from August 1998 to January 2000, show that in July 1999, the appellant was treated for right testicular pain.  At that time, he stated that he had experienced the pain since 1996.  The examiner noted that the appellant was taking medication for the pain.  

In a private medical report, dated in November 2003, the appellant was diagnosed with left knee osteoarthritis.  

In a private medical statement, dated in May 2005, a physician stated that the appellant was unable to work due to chronic left thigh pain status-post injury.   A secondary disabling diagnosis was diabetes mellitus.  

In a Report of Confidential Social Security Benefit Information, dated in November 2008, it was noted that the appellant was not receiving benefits from the Social Security Administration (SSA) at that time.    

In a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in July 2009, the appellant stated that he had not received an income since April 2001 due to chronic pain behind his right genital area and an injured left thigh muscle.  The appellant also indicated that he had received treatment at the Parkland Memorial Hospital for chronic epididymitis from 1996 to 2009.  However, the Board notes that in a September 2009 letter from the Parkland Memorial Hospital, they stated that they did not have any records pertaining to the appellant.    

In a VA Form 21-4138, Statement in Support of Claim, dated in August 2009, the appellant stated that he did not have an income and was in need of DIC benefits.  According to the appellant, he could not work due to chronic epididymitis and an injured left thigh muscle.  

In the instant case, the appellant has contended that he is entitled to "helpless child" status despite his advanced age, based on his inability to work due to his disabilities, specifically chronic pain in the right genital area and a left thigh muscle injury.  Upon a review of the evidence of record, the earliest evidence of any medical problem is in 1996, when the appellant started to experience right testicular pain.  In 1996, the appellant was 37 years old.  Thus, entitlement to DIC benefits on the basis of the appellant being a "helpless child" before the age of 18, under 38 U.S.C.A. § 101(4)(a) (ii), cannot be established because it has not been shown that the appellant was permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.  The questions at issue for "helpless child" status for an adult are whether the appellant was disabled and incapable of self-support upon his achieving the age of 18, and if so, whether this incapacity was chronic and ongoing in nature so as to preclude self-support in adulthood.  38 C.F.R. § 3.356; Dobson, supra.  Because there is no evidence and no contention of such impairment upon the appellant's reaching the age of 18, the analysis is at an end, and the appellant cannot achieve claimant status as the "helpless child" of the deceased Veteran, and hence any claim for DIC benefits on that basis cannot be supported.  Id.        

The appellant has submitted his parents' divorce decree dated in 1967 and alleged that the Veteran did not satisfy his child support obligations under that decree.  Such a matter is not within the Board's jurisdiction and is irrelevant to the appellant's physical and mental status prior to age 18.

Because there is no dispute as to the facts regarding the appellant's present age, and his age (greater than 18) at which time he asserts he started to experience medical problems that resulted in his inability to work and support himself, the Board notes that there is no dispute as to the facts supporting the denial of the appellant's claim for DIC benefits based on helpless child status and, as such, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).      


ORDER

Entitlement to dependency and indemnity compensation benefits based on helpless child status is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


